NUMBER 13-17-00556-CR

                   COURT OF APPEALS

           THIRTEENTH DISTRICT OF TEXAS

             CORPUS CHRISTI - EDINBURG


MANSU LAU KNOX JR.,                                   Appellant,

                               v.

THE STATE OF TEXAS,                                   Appellee.


             On appeal from the 27th District Court
                    of Bell County, Texas.


                   NUMBER 13-17-00570-CR

                   COURT OF APPEALS

           THIRTEENTH DISTRICT OF TEXAS

             CORPUS CHRISTI - EDINBURG
MANSU LAU KNOX JR.,                                                                        Appellant,

                                                    v.

THE STATE OF TEXAS,                                                                         Appellee.


                       On appeal from the 426th District Court
                              of Bell County, Texas.



                            MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Contreras and Benavides
             Memorandum Opinion by Justice Benavides

        Appellant, Mansu Lau Knox Jr., attempts to appeal convictions for burglary of a

habitation – attempted and burglary of a building.1 The trial court has certified that this

“is a plea-bargain case, and the defendant has NO right of appeal,” and “the defendant

has waived the right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

        On October 19, 2017, this Court notified appellant’s counsel of the trial court’s

certifications and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certifications.

        Counsel failed to respond to this Court’s order and the Court abated the appeals

on December 1, 2017. On December 8, 2017, counsel filed a letter brief with this Court.


        1 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2017 R.S.).

                                                    2
Accordingly, the cases are hereby REINSTATED.              Counsel’s response does not

establish that the certifications currently on file with this Court are incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, these appeals

are DISMISSED.

                                                               GINA M. BENAVIDES,
                                                               Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of January, 2018.




                                             3